Case 2:18-cv-12631-PDB-EAS ECF No. 31 filed 08/02/19 PagelD.289 Pagei1of7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
TRACY EVANS,
Case No. 2:18-cv-1263 1
Plaintiff,
V. Hon. Paul D. Borman

CANAL STREET BREWING CO., L.L.C.
d/b/a FOUNDERS BREWING COMPANY,

 

 

 

 

Defendant.
/
Jack W. Schulz (P78078) Patrick M. Edsenga (P74593)
SCHULZ GOTHAM PLC Michael E. Stroster (P58982)
PO Box 44855 MILLER JOHNSON
Detroit, MI 48244 45 Ottawa Avenue, S.W., Suite 1100
(313) 246-3590 Grand Rapids. MI 49501
jackwschulz@gmail.com (616)831-1700
Attorney for Plaintiff edsengap@millerjohnson.com
strosterm@millerjohnson.com
Attorneys for Defendant

STIPULATED PROTECTIVE ORDER
The parties agree that discovery proceedings in this case may involve
documents and testimony containing information that is subject to the protection of
the Court under Fed. R. Civ. P. 26(c). The parties stipulate and agree that that the
following protective provisions shall govern the handling of testimony, information,

and documents produced or obtained by the parties:
Case 2:18-cv-12631-PDB-EAS ECF No. 31 filed 08/02/19 PagelD.290 Page 2of7

l.

Confidential Information

A.

This Protective Order shall apply to all information produced by either
party during discovery in this case that is marked “CONFIDENTIAL.”
Designation: Each party shall have the right to designate as confidential
and subject to this Protective Order any thing, information, document,
or portion of any document produced or prepared by it which the
producing party deems to contain information that is confidential.
Material that may be designated as confidential includes but is not
limited to employee information, personnel records, compensation
information, employee benefit information, financial and tax
information, medical records, medical information, policies, , and other
proprietary or sensitive information. This designation shall be made in
good faith. This designation shall be made by stamping each page of a
document containing Confidential Information with the legend
“CONFIDENTIAL” at or before the time the document is produced to
the receiving party. Any party may designate deposition testimony as
confidential, in which case the pages of the transcript with the
confidential testimony shall be marked “CONFIDENTIAL.”

Inadvertent Production: In the event that a party inadvertently produces

Confidential Information without the “CONFIDENTIAL.” legend, the
Case 2:18-cv-12631-PDB-EAS ECF No. 31 filed 08/02/19 PagelD.291 Page 3of7

producing party shall, promptly upon discovery of the inadvertent
production, provide the receiving party with (i) written notice that the
Confidential Information is designated Confidential under this
Protective Order and (ii) replacement copies of the Confidential
Information marked “CONFIDENTIAL.” Such post-production
designation of Confidential Information shall not under any
circumstances be deemed a waiver, in whole or in part, of the right to
assert confidentiality or of the protections of this Protective Order, and
shall not entitle the receiving party or its attorneys to disclose such

information in violation of this Protective Order.

 

2. Restrictions on Confidential Information
A. Purposes: Confidential Information shall be used only for the limited

B.

purpose of preparing for and conducting this action (including any

appeals) and not for any other purpose.

Recipients: Confidential Information may be disclosed only to the

following:

1. Counsel of record for any party to this action, including
attorneys, paralegals, clerks, and other employees of counsel’s

firms who are assisting in this case;
Case 2:18-cv-12631-PDB-EAS ECF No. 31 filed 08/02/19 PagelD.292 Page4of7

li.

ili.

Consultants, investigators, experts, and their respective staffs
who have been retained by a party to provide expert or opinion
testimony or to assist in the preparation for trial or other
proceedings in this case;

Vendors engaged by any party to assist in copying, organizing,
filing, translating, converting, storing, retrieving or computer
coding of documents or data, or designing programs for handling

documents or data, in connection with this case;

iv. Court reporters retained to record or transcribe deposition
testimony taken in this case;

Vv. Any witness, although only to the extent relevant to his or her
potential testimony in this case;

vi. Persons shown on the face of a document to have authored or
received it;

vii. | Any person who the parties agree, in advance and in writing, may
receive such discovery materials; and

viii. The Court, pursuant to the terms of Paragraph 4.

3. Notice to Recipients of Confidential Information: Any party or representative

 

of a party who provides Confidential Information to a person identified in

Section 2(B)(ii), (iii), (v), (vi), or (vii) shall:
Case 2:18-cv-12631-PDB-EAS ECF No. 31 filed 08/02/19 PagelD.293 Page5of7

A. Notify that person that the Confidential Information is being disclosed
to him or her under the terms of the Protective Order and may not be
disclosed other than as authorized by its terms, and

B. Require that person to return promptly all Confidential Information that
is disclosed to him or her.

4, In the event that any party wishes to either file with the Court or disclose
Confidential Information in a manner not authorized by Section 2B, the filing
party shall notify the designating party of the filing party’s intent to
file/disclose Confidential Information five days in advance of
filing/disclosure (or as long as reasonably practicable prior to filing) in order
to provide the designating party with the opportunity to apply to the Court for
an order prohibiting or restricting the filing or disclosure or to move the Court
to file the document under seal.

If the filing party is permitted to file the document or other evidence

containing Confidential Information with the Court not under seal (whether

such filing occurs through the designating party’s decision to voluntarily
permit the filing not under seal or pursuant to a Court order denying sealing
of the filing), the filing party agrees to file with the Court a redacted copy of

the document or other evidence, removing any and all sensitive information
Case 2:18-cv-12631-PDB-EAS ECF No. 31 filed 08/02/19 PagelD.294 Page 6of7

(such as, but not limited to, social security numbers, personal addresses,
names or contact information of family members, etc.).

5. This Protective Order is without prejudice to the right of the parties to oppose
the admissibility of any Confidential Information produced on the grounds of
lack of relevancy, privilege, or any other legal reason.

6. Within sixty days after termination of this case by final judicial decision or
otherwise, any party that has obtained Confidential Information from another
party shall either destroy that information or return it to the party from whom
it was obtained. This requirement will not apply to Confidential Information
that is contained in deposition transcripts or pleadings or that has been filed
with the Court.

de This Protective Order does not preclude any party from seeking further relief
or protective orders from the Court, or from seeking to modify this Protective

Order, as may be appropriate under the Federal Rules of Civil Procedure.

IT IS SO ORDERED.

DATE: 0° 279019 Kp

Paul D. Borman
US. District Judge

 
Case 2:18-cv-12631-PDB-EAS ECF No. 31 filed 08/02/19 PagelD.295 Page7of7

APPROVED FOR ENTRY:

/s/ — Jack W. Schulz (with permission) /s/ Patrick M. Edsenga

Jack W. Schulz (P78078)
SCHULZ GOTHAM PLC
PO Box 44855

Detroit, MI 48244

(313) 652-1906
jackwschulz@gmail.com
Attorneys for Plaintiff

Date: August 2, 2019

MJ_DMS 30741257v1

Patrick M. Edsenga (P74593)
MILLER JOHNSON

45 Ottawa Avenue, S.W., Suite 1100
Grand Rapids. MI 49501
(616)831-1700
edsengap@millerjohnson.com
Attorneys for Defendant

Date: August 2, 2019
